 
Exhibit 10.4


PROMISSORY NOTE


$75,000
April 6, 2017


FOR VALUE RECEIVED, the undersigned ("Maker") promises to pay to the order of
David Lelong (the "Holder") the sum of Seventy-Five Thousand Dollars ($75,000). 
This Note shall bear interest at the rate of two percent (2%) per annum.  Said
principal and interest is due and payable upon demand of the Holder.  Interest
shall accrue on the sum of Seventy-Five Thousand Dollars ($75,000) for the
period of April 4, 2017 through the date of repayment.


Payments shall be made of lawful money of the United States at such place
designated in writing by the Holder at the time of demand.


All makers and endorsers now or hereafter becoming parties hereto jointly and
severally waive demand, presentment, notice of non-payment in protest and, if
this Note becomes in default and is placed into the hands of an attorney for
collection, to pay attorneys' fees and all other costs for making such
collection, provided the Holder is the prevailing party.


This Note may not be changed or terminated orally, but only with an agreement in
writing, signed by the parties against whom enforcement of any waiver, change,
modification or discharge is sought, with such agreement being effective and
binding only upon the parties thereto.


Each of the Maker and the Holder hereby waives any right to a trial by jury in
any action or proceeding to enforce or defend any rights under this note and any
amendment, instrument, document or agreement delivered or which may in the
future be delivered in connection herewith or therewith or arising from any
relationship existing in connection with any of the foregoing, and agrees that
any such action or proceeding shall be tried before a court and not before a
jury.


All questions concerning the construction, validity, enforcement and
interpretation of this Note shall be governed by and construed and enforced in
accordance with the internal laws of the State of New York, without regard to
the principles of conflict of laws thereof.  Each party agrees that all legal
proceedings concerning the interpretation, enforcement and defense of the loan
evidenced by this Note (whether brought against a party hereto or its respective
Affiliates, directors, officers, shareholders, employees or agents) shall only
be commenced in the state and federal courts sitting in New York County, New
York (the “New York Courts”).  Each party hereto hereby irrevocably submits to
the exclusive jurisdiction of the New York Courts for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of such New York Courts, or such New York Courts are improper or
inconvenient venue for such proceeding.  Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to such party at the
address in effect for notices to it under this Note and
1

--------------------------------------------------------------------------------

agrees that such service shall constitute good and sufficient service of process
and notice thereof.  Nothing contained herein shall be deemed to limit in any
way any right to serve process in any other manner permitted by applicable law.


SPORT ENDURANCE, INC.




By:                                                  
     David Lelong
     Chief Executive Officer






2